UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): July 29, 2011 PINNACLE AIRLINES CORP. (Exact Name of Registrant as Specified in Charter) (State or other jurisdiction of incorporation or organization) (Commission File Number) (I. R. S. Employer Identification No.) Delaware 001-31898 03-0376558 (Address of principal executive offices) (Zip Code) 1689 Nonconnah Blvd, Suite 111 Memphis, TN Registrant’s telephone number, including area code (901)-348-4100 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition Pinnacle Airlines Corp. (the “Company”) is finalizing its second quarter 2011 financial results, and expects to announce these results on August 4, 2011.Several factors negatively affected the financial results for the second quarter of 2011.The Company’s three operating subsidiaries incurred additional pilot wage costs in connection with the new collective bargaining agreement with the Air Line Pilots Association (“ALPA”), and as a result of the reallocation of crewsdue toscheduling changes made by our code-share partners.The Company also experienced an increase in operating performance penalties over the second quarter of 2010, which was primarily a result of this crew reallocation.In addition, fuel expenses in the Company’s pro-rate operations increased year-over-year. Due primarily to the reasons discussed above, the Company expects to report a fully diluted loss per share between $(0.10) and $(0.20).However, these estimates are preliminary and are subject to modification or revision in the course of completing the Company’s quarterly financial review procedures. Forward-Looking Statements This 8-K contains various forward-looking statements that are based on management's beliefs, as well as assumptions made by and information currently available to management. Although the Company believes that the expectations reflected in such forward-looking statements are reasonable, it can give no assurance that such expectations will prove to have been correct.Such statements are subject to certain risks, uncertainties and assumptions, including those set forth in our filings with the Securities and Exchange Commission, which are available to investors at our website or online from the Commission.Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove erroneous, actual results may vary materially from results that were anticipated or projected. The Company does not intend to update these forward-looking statements before its next required filing with the Securities and Exchange Commission. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. PINNACLE AIRLINES CORP. (Registrant) By:/s/ Edward M. Christie, III Edward M. Christie, III Vice President and Chief Financial Officer July 29, 2011 2
